As filed with the Securities and Exchange Commission on October 19, 2011 SECURITIES ACT FILE NO. 333-134551 INVESTMENT COMPANY ACT FILE NO. 811-21906 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 149 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 152 (Check appropriate box or boxes) CLAYMORE EXCHANGE-TRADED FUND TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) 2 LISLE, ILLINOIS 60532 (Address of Principal Executive Offices) (630) 505-3700 Registrant's Telephone Number KEVIN M. ROBINSON, ESQ. GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC 2 LISLE, ILLINOIS 60532 (Name and Address of Agent for Service) Copy to: STUART M. STRAUSS, ESQ. DECHERT LLP 1 NEW YORK, NY 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) xIMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (B) OF RULE 485. ¨ON [DATE] PURSUANT TO PARAGRAPH (B) OF RULE 485. ¨60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(1) OF RULE 485. ¨ON [DATE] PURSUANT TO PARAGRAPH (A) OF RULE 485. ¨75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. ¨ON [DATE] PURSUANT TO PARAGRAPH (A)(2) OF RULE 485. EXPLANATORY NOTE This filing relates to the following series of the Registrant: Guggenheim S&P Global Dividend Opportunities ETF Guggenheim BulletShares 2011 Corporate Bond ETF Guggenheim BulletShares 2012 Corporate Bond ETF Guggenheim BulletShares 2013 Corporate Bond ETF Guggenheim BulletShares 2014 Corporate Bond ETF Guggenheim BulletShares 2015 Corporate Bond ETF Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF Guggenheim BulletShares 2012 High Yield Corporate Bond ETF Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim Enhanced Core Bond ETF Guggenheim Enhanced Ultra-Short Bond ETF SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lisle and State of Illinois on the 19th day of October, 2011. CLAYMORE EXCHANGE-TRADED FUND TRUST By:/s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. SIGNATURES TITLE DATE * Randall C. Barnes Trustee October 19, 2011 * Roman Friedrich III Trustee October 19, 2011 * Robert B. Karn III Trustee October 19, 2011 * Ronald A. Nyberg Trustee October 19, 2011 * Ronald E. Toupin, Jr. Trustee October 19, 2011 /s/ John L. Sullivan John L. Sullivan Treasurer, Chief Financial Officer and Chief Accounting Officer October 19, 2011 /s/ Kevin M. Robinson October 19, 2011 Kevin M. Robinson *Attorney-In-Fact, pursuant to power of attorney EXHIBIT INDEX EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
